Citation Nr: 1632117	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a psychiatric disability, initially claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disability, claimed as PTSD, to include dyssomnia, not otherwise specified.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1968.  He has verified service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued  by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

Although not perfected at the time, this appeal was previously remanded by the Board for issuance of a Statement of the Case (SOC) under the provisions of Manlicon v. West, 12 Vet. App. 238, 240-41 (1999), which found that the filing of a Notice of Disagreement with a rating decision, but the failure to provide a subsequent SOC, is a remandable issue.  Thereafter, the Veteran was issued a SOC in July 2013 and he timely perfected his appeal via a VA Form 9 (Appeal to the Board of Veterans' Appeals) that same month.  The issue is now correctly before the Board for adjudication.  

The Board notes that the Veteran has consistently filed claims for service connection for PTSD.  However, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claims on appeal as claims to reopen a previously denied claim for and entitlement to service connection for a psychiatric disability, initially claimed as posttraumatic stress disorder (PTSD).


FINDINGS OF FACT

1. Evidence associated with the claims file since the initial denial of entitlement to service connection for a psychiatric disability, claimed as PTSD, includes evidence that relates to an unestablished fact necessary to substantiate the claim, and that is not cumulative or redundant of evidence previously of record.

2. Resolving all benefit of the doubt in favor of the Veteran, the Veteran's dyssomnia, not otherwise specified, is at least as likely as not related to the Veteran's combat experience.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim for service connection for a psychiatric disability, claimed as PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection for dyssomnia, not otherwise specified, have been met.  38 U.S.C.A. §§  1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Given the positive outcome of the below decision a discussion of the duty to notify and assist is not necessary at this time.

II. New and Material Evidence

In the instant matter, the Veteran is seeking to reopen a claim of service connection for a psychiatric disability, initially claimed as PTSD.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 4 Vet. App. 167, 171 (1996).  

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In a June 2002 rating decision, the RO denied service connection for PTSD because the Veteran had not provided evidence of a present diagnosis of that psychiatric disability, and had not provided evidence of an in-service stressor to which that disability may be linked.  In a March 2009 rating decision, the RO declined to reopen the claim based on a lack of new and material evidence in favor of service connection for PTSD.  Specifically, that rating decision stated that there is "still no evidence of treatment for or a diagnosis of PTSD in the VA or private treatment records.  In fact, a PTSD and depression screening performed in April 2008 was negative.  The medical evidence of record still fails to show that this disability has been clinically diagnosed."

In February 2013, after the Board had remanded the claim under the provisions of Manlicon v. West, the RO de facto reopened the case and afforded the Veteran an initial PTSD examination.  That examination report ruled out a formal finding of PTSD, but did give a diagnosis of dyssomnia, not otherwise specified.  

Upon review, the Board finds that new and material evidence has been received to reopen the previously denied and final claim for a psychiatric disability.  The Board finds that the February 2013 VA examination is "new" in that it was not associated with the claims file at the time of the prior denials.  The Board is also satisfied that the evidence is "material."  In addition to the lack of evidence of an in-service stressor, both prior denials specifically cited to the lack of a formal diagnosis of a mental health disability.  As discussed above, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons, 23 Vet. App. 1.  As the February 2013 VA examination provided a diagnosis of dyssomnia, not otherwise specified, and this constitutes a diagnosis which may reasonably be encompassed by the Veteran's reported symptoms which he has claimed as PTSD, the Board finds that this explicitly addresses an element of service connection that was deficient (and therefore the basis of denial) in the prior final RO decisions, namely, a diagnosed psychiatric disability.

Accordingly, the Board finds that the claim for service connection for a psychiatric disability, initially claimed as PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although the Veteran initially described his mental health disability as PTSD, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As discussed above, the Veteran has a present diagnosis of dyssomnia which accounts for the symptoms he has described as associated with his claim.

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In this case, the Veteran has asserted that as a member of a transport company while serving in the Republic of Vietnam, he came under mortar and machine gun fire while acting as part of a transportation unit, identified as the 444th Transportation company, near the border with Cambodia in 1965.  A review of the record shows that the Veteran has verified in the Republic of Vietnam.  His Form DD 214 lists his military occupational specialty as a vehicle driver.  Personnel records contained with his service treatment records (See VBMS, STR - Medical, 7/2/2014) verify service with the 444th Transportation Company as a light vehicle driver in Vietnam between October 1965 and October 1966.  Those records also indicate participation in the Vietnam Counteroffensive Phase II, for which he was awarded the Vietnam Service Medal, Driver Badge with Bar, National Defense Medal, and Vietnam Campaign Ribbon.  In February 2013, the Veteran was afforded a VA examination in which a VA clinical psychologist stated that the Veteran's reported exposure to mortar attacks and machine gun fire is a stressor related to the Veteran's fear of hostile military or terrorist activity adequate to support a potential diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) (2015) (lay testimony, specifically evidence that a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirmation that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, will be sufficient to corroborate the in-service stressor portion of the analysis).   

Given the above evidence, and in consideration of VA's duty to provide a broad and liberal interpretation consistent with the facts in each individual case, the Board is satisfied that the reported machine gun fire and mortar attack is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154.  As such, the Board is satisfied that the Veteran has met the in-service incurrence portion of the service-connection analysis.  

Finally, with regard to a nexus between the presently diagnosed dyssomnia and the in-service incident, the February 2013 VA examiner opined that it is as likely as not that the Veteran's dyssomnia is caused mostly by his experiences in the military.  In support of this opinion, the examiner noted that the Veteran had not reported experiencing any symptoms prior to his military experiences.  There is no evidence, medical or lay, in the record which would contradict this medical nexus opinion.

In light of the above, and resolving all benefit of the doubt in favor of the Veteran, the Board finds that the criteria for service connection for dyssomnia, not otherwise specified, have been met.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

The petition to reopen the previously denied and final claim for service connection for a psychiatric disability, claimed as PTSD, is granted.  

Entitlement to service connection for dyssomnia, not otherwise specified, is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


